DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September has been entered.
Allowable Subject Matter
Claims 1, 3-8, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 18 require "a case support provided at a lower side of the cylindrical case, wherein portions of the first part and the second part are supported at the case support" and that one of the first or second parts is rotated vertically away from the other and thus is separated at the separation portion when pulled away from the main body. The separation portion is formed by side end portions of the first and second parts. The quoted limitation makes it clear that the first and second parts are a part of the cylindrical case but are not part of the case support. This limitation was not found in the previously applied prior art Cook (US 3,595,398) of the Final Rejection dated 11 June 2021 in which the first or second portion is directly continuous with the base support, part 12, and there is not a separate cylindrical case beyond the first and second parts. While other art previously discussed, namely US 5,512,086 does teach a vertical separation of a first and second semi-cylindrical part it also does not teach a separate cylindrical case with a case support provided at a lower side thereof. Further there is no strong motivation to combine cook with ‘086 as the base support of cook does not extend to supporting the door, part 27, and thus it . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11:30-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776

/B.E.A./Examiner, Art Unit 1776